Name: Commission Delegated Regulation (EU) 2018/153 of 23 October 2017 amending Delegated Regulation (EU) 2017/86 establishing a discard plan for certain demersal fisheries in the Mediterranean Sea
 Type: Delegated Regulation
 Subject Matter: fisheries;  international law;  natural environment
 Date Published: nan

 1.2.2018 EN Official Journal of the European Union L 29/1 COMMISSION DELEGATED REGULATION (EU) 2018/153 of 23 October 2017 amending Delegated Regulation (EU) 2017/86 establishing a discard plan for certain demersal fisheries in the Mediterranean Sea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (1), and in particular Articles 15(6) thereof, Whereas: (1) Regulation (EU) No 1380/2013 aims to progressively eliminate discards in Union fisheries through the introduction of a landing obligation. (2) In order to implement the landing obligation, Article 15(6) of Regulation (EU) No 1380/2013 empowers the Commission to adopt discard plans by means of a delegated act for a period of no more than three years on the basis of joint recommendations developed by Member States in consultation with the relevant Advisory Councils. (3) Commission Delegated Regulation (EU) 2017/86 (2) has established a discard plan for certain demersal fisheries in the Mediterranean Sea applicable from 1 January 2017 until 31 December 2019, following three joint recommendations submitted to the Commission in 2016 by a number of Member States having a direct management interest in the Mediterranean Sea (Greece, Spain, France, Croatia, Italy, Cyprus, Malta and Slovenia respectively). Those three joint recommendations concerned respectively the Western Mediterranean Sea, the Adriatic Sea, and the South-Eastern Mediterranean Sea. (4) According to Article 15(1)(d) of Regulation (EU) No 1380/2013, the landing obligation applies for the demersal fisheries in the Mediterranean Sea at the latest from 1 January 2017 to species that define the fisheries. (5) On 2 June 2017, France, Italy and Spain submitted to the Commission a new joint recommendation for a Discard Plan for Demersal Fisheries in the Western Mediterranean (2018) after consultations within the regional Pescamed High-Level Group. The same Members States submitted additional information and data on 5 July 2017 at the request of the Commission. (6) The new joint recommendation submitted by France, Italy and Spain for the Western Mediterranean proposes that the survivability exemption, provided for by Article 3 of Delegated Regulation (EU) 2017/86 be also applied to the fisheries of Norway Lobster (Nephrops norvegicus) caught with all bottom trawls in the Western Mediterranean Sea. It also proposes that the application of the survivability exemption for scallop (Pecten jacobeus), carpet clams (Venerupis spp.) and Venus shells (Venus spp.), all caught with mechanised dredges (HMD), be extended to the Western Mediterranean Sea. (7) Furthermore, the same joint recommendation suggests to extend the definition of the Western Mediterranean Sea for the purposes of this discard plan by including the General Fisheries Commission of the Mediterranean (GFCM) Geographical Sub-Area (GSA) 12. (8) That joint recommendation also proposes to redefine the mullet fishery by including all Red mullets (Mullus spp.) i.e. red mullet and surmullet. (9) The same joint recommendation suggests to update the period of reference to the years 2015 and 2016 for determining the volume of landings per vessel for hake and red mullets in the context of the implementation of the landing obligation. (10) Finally, the joint recommendation suggests that the survivability exemption, established for mollusc bivalves (namely scallop (Pecten jacobeus), carpet clams (Venerupis spp.) and Venus shells (Venus spp.)) in the Western Mediterranean be applied also in the years 2018 and 2019. (11) On 28 June 2017 Croatia, Italy and Slovenia submitted to the Commission a new joint recommendation for the Adriatic Sea providing new data on the survival rates of the common sole (Solea solea) for the years 2015 and 2016 after consultations within the regional Adriatica High-Level Group. (12) The new joint recommendation submitted by Croatia, Italy and Slovenia proposes that the survivability exemption for common sole in the Adriatic Sea be applied also in the years 2018 and 2019. (13) Those joint recommendations were assessed by the Scientific, Technical and Economic Committee for Fisheries (STECF) on 10-14 July 2017 (3). The STECF concluded in its evaluation that the information provided by Member States is not complete regarding the survival rates of common sole, scallop, carpet clams, Venus shells and Norway lobster. As the evidence on the survival rates of these species is not conclusive, the Commission considers that the survivability exemption allowed under Article 15(4)(b) of Regulation (EU) No 1380/2013 should be included in this Regulation for one year only. The Member States concerned should undertake to submit in good time the relevant data to the Commission to allow STECF to fully assess the justifications for the exemption and the Commission to carry out a review. (14) In the light of these considerations, the proposed amendments to the discard plan for certain demersal fisheries in the Mediterranean Sea are compatible with the existing conservation measures in the area. (15) The measures proposed by the new joint recommendations are in line with Article 15(4) and Article 18(3) of Regulation (EU) No 1380/2013 and may thus be included in the discard plan established by Delegated Regulation (EU) 2017/86. (16) Delegated Regulation (EU) 2017/86 should be amended accordingly. (17) Since the measures provided for in this Regulation impact directly on the planning of the fishing season of Union vessels and on related economic activities, this Regulation should enter into force immediately after its publication. It should apply from 1 January 2018, HAS ADOPTED THIS REGULATION: Article 1 Delegated Regulation (EU) 2017/86 is amended as follows: (1) in Article 2, point (c) is replaced by the following: Western Mediterranean Sea means GFCM Geographical Sub-Areas 1, 2, 5, 6, 7, 8, 9, 10, 11.1, 11.2 and 12.; (2) Article 3 is amended as follows: paragraph 1 is replaced by the following: The exemption from the landing obligation pursuant to Article 15(4)(b) of Regulation (EU) No 1380/2013 for species for which scientific evidence demonstrates high survival rates shall apply in 2018 to: (a) common sole (Solea solea) caught with rapido (beam trawl) (TBB) (*1) in GSAs 17 and 18; (b) scallop (Pecten jacobeus) caught with mechanised dredges (HMD) in the Western Mediterranean Sea; (c) carpet clams (Venerupis spp.) caught with mechanised dredges (HMD) in the Western Mediterranean Sea; (d) Venus shells (Venus spp.) caught with mechanised dredges (HMD) in the Western Mediterranean Sea; (e) Norway lobster (Nephrops norvegicus) caught with all bottom trawls (OTB, OTT, PTB, TBN, TBS, TB, OT, PT, TX) in the Western Mediterranean Sea. (*1) Gear codes used in this Regulation refer to the codes in Annex XI to Commission Implementing Regulation (EU) No 404/2011 of 8 April 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy (OJ L 122, 30.4.2011, p. 1). For the vessels whose LOA is less than 10 metres, gear codes used in this table refer to the codes from the FAO gear classification." paragraph 2 is replaced by the following: Common sole (Solea solea), scallop (Pecten jacobeus), carpet clams (Venerupis spp.), Venus shells (Venus spp.) and Norway lobster (Nephrops norvegicus) caught in the circumstances referred to in paragraph 1 shall be released immediately in the area where they have been caught. paragraph 3 is replaced by the following: By 1 May 2018, Member States having a direct management interest in the fisheries in the Mediterranean Sea shall submit to the Commission additional discard data to those provided for in the Joint Recommendations of 2 and 28 June as well as 6 July 2017 and any other relevant scientific information supporting the exemption laid down in paragraph 1. For Norway lobster (Nephrops norvegicus), Member States shall submit data that would provide additional proof for survival rates in the summer months. The Scientific, Technical and Economic Committee for Fisheries (STECF) shall assess those data and that information by July 2018 at the latest.; (3) in Article 4 (a) points (i) and (ii) are replaced by the following: (i) for hake (Merluccius merluccius) and red mullets (Mullus spp.), up to a maximum of 7 % for 2017 and 2018 and up to a maximum of 6 % in 2019 of the total annual catches of these species by vessels using bottom trawls; and (ii) for hake (Merluccius merluccius) and red mullets (Mullus spp.), up to a maximum of 1 % of the total annual catches of these species by vessels using gillnets and trammel nets.; (4) Table 1 of the Annex is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 28.1.2013, p. 22. (2) Commission Delegated Regulation (EU) 2017/86 of 20 October 2016 establishing a discard plan for certain demersal fisheries in the Mediterranean Sea (OJ L 14, 18.1.2017, p. 4). (3) STECF 55th Plenary meeting report is available at https://stecf.jrc.ec.europa.eu/reports/plenary ANNEX 1. Western Mediterranean Sea Fisheries Fishing gear Landing obligation Hake (Merluccius merluccius) (1) All bottom trawls (OTB, OTT, PTB, TBN, TBS, TB, OT, PT, TX) Where the total landings per vessel of all species in 2015 and 2016 consisted of more than 25 % of hake, all catches of hake shall be subject to the landing obligation. All longlines (LL, LLS, LLD, LX, LTL, LHP, LHM) All trammel nets and gillnets (GNS, GN, GND, GNC, GTN, GTR, GEN) Red mullets (Mullus spp.) FAO codes: MUT, MUR, MUX (1) All bottom trawls (OTB, OTT, PTB, TBN, TBS, TB, OT, PT, TX) Where the total landings per vessel of all species in 2015 and 2016 consisted of more than 25 % of red mullets, all catches of red mullets shall be subject to the landing obligation. All longlines (LL, LLS, LLD, LX, LTL, LHP, LHM) All trammel nets and gillnets (GNS, GN, GND, GNC, GTN, GTR, GEN) Scallop (Pecten jacobeus), Carpet clams (Venerupis spp.), Venus shells (Venus spp.) All mechanised dredges HMD Norway lobster (Nephrops norvegicus) All bottom trawls OTB, OTT, PTB, TBN, TBS, TB, OT, PT, TX All catches of Norway lobster are subject to the landing obligation (1) Vessels listed as subject to the landing obligation in this fishery in accordance with this Regulation shall remain on the list despite the amendments to this Regulation by Delegated Regulation (EU) 2018/153 and shall continue being subject to the landing obligation in this fishery.